Title: From Benjamin Franklin to John Baskerville, [1760?]
From: Franklin, Benjamin
To: Baskerville, John


          In the spring of 1758 Franklin had subscribed through Dr. Fothergill for six copies of Baskerville’s new edition of Vergil and had ordered all six bound in vellum and another copy in calf. He sent one as a gift to Harvard College and several to Philadelphia for Isaac Norris and other friends there. Apparently when he was in Birmingham during that summer looking up Deborah’s relatives, he went to Baskerville’s place of business and made several purchases, for his accounts show that on Nov. 2, 1758, he “Paid Baskerville’s Bill” of £7 9s., of which £2 4s. were “for Teaboard and Waiters etc.”—japanned ware which for many years had been the principal source of the Englishman’s income. This was probably the occasion of Franklin’s first meeting with Baskerville; the senior partner of the Philadelphia printing firm would hardly have failed to take the opportunity of making the acquaintance of the man who had recently created such a sensation in the printing world and for whose initial work he had shown so much enthusiasm.
          If Franklin passed through Birmingham on his journey to Scotland in August 1759, as seems probable, he may have called on Baskerville again. In any case, it is certain that he and William were in Birmingham in late September 1760, after their stop-over in Coventry and before their journey through Wales to Bristol and Bath. By that time four editions of Baskerville’s Milton had appeared and at least two of the Book of Common Prayer, and the printer had begun work on a collection of Select Fables of Esop And other Fabulists for the bookseller Robert Dodsley, and had prepared specimen pages for his great folio Bible to be printed at Cambridge for the University. Franklin could not have allowed himself to miss this chance to visit Baskerville while in Birmingham and to see and discuss the work in progress. The friendship of the two men continued through their lives.
          When Baskerville was at last ready to issue his Cambridge Bible, August 1763, he placed identical advertisements in several London newspapers. The announcement read: “This Day was published, Baskerville’s Folio Bible. The subscribers to him are desired to apply for their Volumes at his Printing-Office at Mr. Paterson’s, in Essex-House in the Strand. Where may be had, His Long-Line and Column Octavo and Twelves Common-Prayer-Books; Milton’s Poetical Works, in two Volumes, Octavo, Royal large Paper; Juvenal and Persius, in Quarto Royal; and a Pocket Horace, by John Livie, A.M. The above may be had also of the following Booksellers [here follow twenty-three names].” Then comes a heading: “Extract of a Letter from B. Franklin Esq; to J. Baskerville.” and the text of the letter printed below. Franklin was back in Philadelphia when the advertisement appeared and it seems doubtful that he knew Baskerville would use his private letter in this way. Its printing stands, however, as an early example of the use of a personal letter as a testimonial in advertising, and whatever Franklin would have thought about it, we may be grateful to the Birmingham printer for preserving thus one of Franklin’s most delightful hoaxes.
          As Baskerville printed it, the letter is undated. When Temple Franklin reprinted it in 1817, he added “1760” to the address line, and this year has been used by all later editors. Franklin mentions in the second sentence that the incident he describes took place “Soon after I returned,” and Temple’s assumption that these words refer to the Birmingham visit of 1760 seems reasonable. The present editors believe that Franklin must have written the letter near the end of 1760 or very soon thereafter; hence it is reprinted at this point.
         
          
            Dear Sir,
            Craven-Street, London. [1760?]
          
          Let me give you a pleasant Instance of the Prejudice some have entertained against your Work. Soon after I returned, discoursing with a Gentleman concerning the Artists of Birmingham, he said you would be a Means of blinding all the Readers in the Nation, for the Strokes of your Letters being too thin and narrow, hurt the Eye, and he could never read a Line of them without Pain. I thought, said I, you were going to complain of the Gloss on the Paper, some object to: No, no, says he, I have heard that mentioned, but it is not that; ’tis in the Form and Cut of the Letters themselves; they have not that natural and easy Proportion between the Height and Thickness of the Stroke, which makes the common Printing so much more comfortable to the Eye. You see this Gentleman was a Connoisseur. In vain I endeavoured to support your Character against the Charge; he knew what he felt, he could see the Reason of it, and several other Gentlemen among his Friends had made the same Observation, &c. Yesterday he called to visit me, when, mischievously bent to try his Judgment, I stept into my Closet, tore off the Top of Mr. Caslon’s Specimen, and produced it to him as yours brought with me from Birmingham, saying, I had been examining it since he spoke to me, and could not for my Life perceive the Disproportion he mentioned, desiring him to point it out to me. He readily undertook it, and went over the several Founts, shewing me every-where what he thought Instances of that Disproportion; and declared, that he could not then read the Specimen without feeling very strongly the Pain he had mentioned to me. I spared him that Time the Confusion of being told, that these were the Types he had been reading all his Life with so much Ease to his Eyes; the Types his adored Newton is printed with, on which he has pored not a little; nay, the very Types his own Book is printed with, for he is himself an Author; and yet never discovered this painful Disproportion in them, till he thought they were yours.
          I am, &c.
        